DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 – 6, 8 - 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Namba et al. (US 2011/0130182).
As per claim 1, 13, 15
determining at least one to-be-applied object corresponding to a skill currently triggered by the terminal; (Namba discloses the use of a touchscreen game wherein upon the display a player can play a game such as a baseball game.  In the baseball game the player may control game characters wherein the game characters can apply skills (i.e. throwing a ball) to other game characters that are in the game) (Namba 0042, 0047, 0053 – 0055)
generating, in an active joystick area, a sub-area corresponding to a quantity of the at least one to-be-applied object, one sub-area corresponding to one to-be-applied object; (Namba discloses the use of a display wherein a joystick area is generated according to which game objects are displayed off-screen) (Namba 0053 – 0055)

determining, as a target object, a to-be-applied object corresponding to the target sub-area. (Namba discloses the determination of a target object in a target area wherein the player can command the game character object to throw a ball to) (Namba 0101 – 0109)
As per claim 2, 14, 16, wherein the generating, in an active joystick area, a sub- area corresponding to a quantity of the at least one to-be-applied object comprises: determining a relative location relationship between the at least one to-be-applied object and a terminal object that represents the terminal; and generating, in the active joystick area according to the relative location relationship, the sub- area corresponding to the quantity of the at least one to-be-applied object. (Namba discloses the use of multiple sub areas that correspond to the targets the user can throw to) (Namba Fig 5 and 6, # 1, 2, 3 and H)
As per claim 3, 17, wherein the generating, in the active joystick area according to the relative location relationship, the sub-area corresponding to the quantity of the at least one to-be-applied object comprises: mapping locations of the terminal object and the at least one to-be-applied object on a map to corresponding locations in a drawing area; and generating, in the active joystick area according to the corresponding locations of the terminal object and the at least one to-be-applied object in the drawing area, the sub-area corresponding to the quantity of the at least one to-be-applied object. (Namba discloses the use of multiple sub areas that correspond to the targets the user can throw to) (Namba Fig 5 and 6, # 1, 2, 3 and H)
As per claim 4, 18, wherein the quantity of the at least one to-be-applied object is greater than or equal to 2, and the generating, in the active joystick area according to the corresponding locations of the terminal object and the at least one to-be-applied object in the drawing area, the sub-area 
As per claim 5, 19 wherein the determining, based on relative locations of the terminal object and each to-be-applied object in the drawing area, an area boundary used for distinguishing each sub-area comprises: successively connecting the location of each to-be-applied object in the drawing area, to obtain a plurality of connection line segments, wherein one location is an endpoint of two connection line segments; respectively determining, in each connection line segment, a target point that is not the endpoint; separately connecting a first preset location and each target point, to form a quasi-boundary straight line corresponding to a quantity of connection line segments, wherein the first preset location is a location of the terminal object in the drawing area; and forming, by using a second preset location in the active joystick area mapped in the drawing area, an area boundary line corresponding to each quasi-boundary straight line, to form an area boundary. (Namba Fig 5 and 6)
As per claim 6, 20, wherein the forming, by using a second preset location in the active joystick area mapped in the drawing area, an area boundary line corresponding to each quasi-boundary straight line comprises: successively drawing, in the active joystick area mapped in the drawing area, an area boundary line respectively parallel to each quasi-boundary straight line by using the second preset location as an endpoint of the area boundary line, wherein the other endpoint of the area boundary line is on an area edge of the active joystick area. (Namba Fig 5 and 6)
As per claim 8, wherein a target point is a middle point of a corresponding connection line segment, and/or the second preset location is a circle center of the active joystick area. (Namba Fig 5 and 6)

As per claim 10, wherein the determining the at least one to-be-applied object according to the application range comprises: determining, as the to-be-applied object, an object that is in the application range and to which the skill may be applied. (Namba 0109 – 0110)
	As per claim 11, wherein the application range comprises the terminal object and at least two objects, and the determining the at least one to-be-applied object according to the application range comprises: separately connecting a location of the terminal object and locations of the objects located in the application range, to form a connection straight line; and determining, as the to-be-applied object, an object that is on the connection straight line and that is closest to the location of the terminal object. (Namba Fig 5 and 6, 0109 – 0110)
	As per claim 12, further comprising: displaying, at a preset location of the target object, a preset identifier used for representing that the target object is a locked on to-be-applied object. (Namba Fig 5 and 6)
Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art of record fails to specifically disclose wherein the successively drawing an area boundary line respectively parallel to each quasi-boundary straight line by using the second preset location as an endpoint of the area boundary line comprises: successively drawing, along a clockwise 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSS A WILLIAMS whose telephone number is (571)272-5911.  The examiner can normally be reached on Mon-Fri 8am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on 571-272-7673.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RAW/Examiner, Art Unit 3715                                                                                                                                                                                                        4/7/21




/Ronald Laneau/
Primary Examiner, Art Unit 3715